Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 18-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Fontanazzi et al (US 2014/0077483), Schulte et al (US 2010/0298751), and Grandi et al (WO 2014/045224).
Fontanazzi, Schulte, and Grandi, alone or in combination, do not teach or disclose the all of the claimed limitations of the independent claims. The references do not teach an extracorporeal blood treatment system with a control unit that is programed to obtain a proposed value for a first parameter of the dialysis fluid, wherein the proposed value for the first parameter includes the ionic substance concentration set point or a conductivity set point for running an isotonic dialysis, isonatremic dialysis, or isonatrikalemic dialysis. The prior art also does not disclose determining the set value of the first parameter as the claimed function of the second parameter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781